Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 1, 2022.




                            In The

               Fourteenth Court of Appeals

                      NO. 14-21-00435-CV


        UNION PACIFIC RAILROAD COMPANY, Appellant

                              V.

EDGAR HARRISON, INDIVIDUALLY AND AS REPRESENTATIVE OF
    THE ESTATE OF TWYNCEOLA BATISTE DECEASED); HENRY
   HARRISON; JOHNNY HAYES; ARTINCE HEATHMON; RONALD
      HENDERSON; ANNIE HILL; ROBERT JAMES HILLARD,
  INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
       JANELL HILLARD (DECEASED); CHARLENE HOGAN,
  INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
       LOUISE WILLIAMS (DECEASED); SHAWNA JACKSON,
  INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
CLARENCE WILLIAM JACKSON (DECEASED); CLAYTON JACKSON,
  INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
BARBARA ROBERTSON (DECEASED); JENNIFER JACKSON; KAREN
 MAYES JACKSON; LULA MAE JACOBS; ANGELA JACOBS-WHITE;
DONNIE JEFFERSON; DANYELLE JEFFERSON, INDIVIDUALLY AND
  AS REPRESENTATIVE OF THE ESTATE OF BARBARA A. MILES
   (DECEASED); ROY JEFFERSON; DONALD JACKSON; NATALIE
 JOHNSON; RAYMOND JOHNSON; LEONARD JOHNSON; RODRICK
JOHNSON; ALBERTA JOHNSON; FRANCIS JOHNSON; FERN JONES;
     JOSEPH LADAY; BONNIE FAYE LANDERY; UELLA ELDER-
  MCPHERSON; LESTER MURPHY, JR.; MAGGIE NASH; RICHARD
       NASH; MONICA ODUMS-ORTIZ; RANULFO OJEDA, SR.,
  INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
   MARIA MARGARITA OJEDA (DECEASED); DIANNE OSBORNE,
  INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
 LEONARD SUTTON (DECEASED); ANNIE PARKER, INDIVIDUALLY
AND AS REPRESENTATIVE OF THE ESTATE OF CHARLES HOLMAN
     (DECEASED); RITA PAYNE-JORDAN; BOBBIE PENNAMON,
  INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
    ROBERT PENNAMON (DECEASED); CATHERINE PETERSON,
  INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
  EMILY PETERSON (DECEASED); RANDY PETERSON; DELORES
  PETERSON, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
ESTATE OF DONALD PETERSON (DECEASED); YVONNE PHILLIPS;
 GREGORY POTIER, INDIVIDUALLY AND AS REPRESENTATIVE OF
THE ESTATE OF JAMES VIC POTIER (DECEASED); SIRCAR PRADIA;
     MARY ELLIS RANDLE; AND JAMES RANDLE, JR., Appellees

                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-22019


                          MEMORANDUM OPINION

      This is a statutory interlocutory appeal from an order signed June 28, 2021.
See Tex. Civ. Prac. & Rem. Code Ann. §§ 27.003, 51.015(12). On August 23,
2022, appellant filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1(a)(1). The motion is granted.

      We dismiss the appeal.

                                     PER CURIAM

Panel consists of Justices Spain, Poissant, and Wilson.